                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

RYAN HOBBS,

                       Petitioner,                 :   Case No. 1:13-cv-928

       - vs -                                          District Judge Timothy S. Black
                                                       Magistrate Judge Michael R. Merz

OHIO ADULT PAROLE AUTHORITY,
                                                   :
                       Respondent.


                          RESPONSE AND DECLARATION


       This habeas corpus case is before the Court on Petitioner’s Motion to hold the undersigned

in contempt of court for failure to obey District Judge Black’s Recommittal Order (ECF No. 33).

Petitioner interprets that Order as requiring the undersigned to conduct the investigation Petitioner

wants done into the alleged fraud on the Court of Respondent’s counsel. In the Supplemental

Report and Recommendations (ECF No. 45), I have attempted to the best of my ability to comply

with Judge Black’s Recommittal Order. If Judge Black believes something further needs to be

done to comply with the Recommittal Order, he will doubtless order it.

       The undersigned is not obliged to show cause why he should not be held in contempt of

court on demand of a litigant; such an order must come from a judge of this Court. This Response

is filed so that Petitioner will not be able to claim my silence constitutes an admission of his claims.

       Petitioner threatens the Magistrate Judge with a libel action for suggesting that he served

numerous subpoenas purporting to have been issued by this Court, but not showing, except in one

instance, any signature of a deputy clerk. The Magistrate Judge remains persuaded that to serve a


                                                   1
purported subpoena from this Court which has not been issued by the Clerk constitutes an abuse

of process and plainly has imposed costs on the third parties who had to move to quash. If

Petitioner believes he has served subpoenas properly issued by the Clerk, let him produce the

signed copies.

       Petitioner becomes even more strident in his Conclusion:

                 You are hereby given 2 days to produce an answer. Failure to give
                 a reasonable response will result in contempt of Court, and I will
                 likewise stipulate the monetary loss I have incurred as you have
                 wasted my time and the time of the Respondent, you will be
                 precluded from presiding on this case and the § 1983 case, and your
                 opinions will be STRICKEN from the record as purely
                 vicious/egregious conduct and you will be subject to further
                 sanctions by this Court, accordingly.

                 ***

                 You will furthermore permit and direct your clerks to serve a signed
                 copy of the original order to me in the mail and not a digial [sic]
                 signature, failure to observe this condition will render the motion
                 improperly served and rejected. You will also supplement the record
                 with any off record communication between you, Judge Merz, and
                 Attorney Maura Jaite or between Judge Merz and Judge Black, and
                 you will certify to this Court if you have any off record
                 communication.


       Petitioner has no authority to order a response by a federal judicial officer within a period

of time he chooses. Petitioner’s demand for a pen-and-ink signature is rejected. S. D. Ohio Civ.

R. 83.5(e) expressly authorizes the use of an electronic signature.



Declaration



       Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury that I have had no

off-record communications, oral or written, about this case with any party or attorney for a party

                                                  2
in this case or in the parallel civil rights action, Case No. 1:17-cv-441. Any communications

between me and Judge Black or persons on his staff are confidential and protected from disclosure

to the public by the deliberative privilege. On that basis, I decline to disclose them.



October 10, 2018.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                  3
